Citation Nr: 1727477	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-04 638	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico

THE ISSUES

1.  Entitlement to an initial disability rating higher than 20 percent for lumbar spine degenerative arthritic changes and intervertebral disc syndrome (IVDS), status post-surgery with left superficial peroneal nerve involvement and scarring.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 3, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 2000 to June 2008.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, granted the Veteran's claim of entitlement to service connection for a lumbar spine (i.e., low back) disability and assigned a 20 percent initial rating, retroactively effective from June 16, 2008.  She appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999) (When a Veteran appeals an initial rating, VA must determine whether the rating should be "staged", meaning decide whether there have been variations in the severity of the disability, which, if there have, must accordingly be compensated by assigning different ratings corresponding to these different periods in time).

In June 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the proceeding is of record.

The Board denied this initial-rating claim in April 2016.  The Board also, however, determined that a separate 10 percent disability rating was warranted for left lower extremity radiculopathy owing to the lumbar spine disability.  In addition, the Board remanded the Veteran's derivative claim for a TDIU for further development.  The Veteran appealed that decision to the U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC), to the extent it had denied a higher initial rating for her low back disability.  On appeal to the Court, the parties submitted a Joint Motion for Remand in December 2016, agreeing the Board had erred by relying on a September 2013 VA examination report in denying this claim.  

That September 2013 VA compensation examination was found inadequate for rating purposes pursuant to Mitchell v. Shinseki, 25 Vet. App. 32, 36 (2011) and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  By an Order dated in December 2016, the Court resultantly granted the Joint Motion and remanded the matter for readjudication in accordance with its instructions.

The Veteran's claim for a TDIU was raised by the record as a component of her initial-rating claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although she has a 100 percent schedular disability rating for her service-connected acquired psychiatric disorder, effective October 3, 2013, the possibility remains that a TDIU prior to October 3, 2013 is warranted.  Therefore, her claim of entitlement to a TDIU before that date is still on appeal.

Unfortunately, however, still further development is required before deciding these claims, so the Board is REMANDING them to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board must reconsider this case in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

The Board has reviewed the findings from the Veteran's most recent September 2013 VA examination for her lumbar spine disability and sees these findings do not meet the specifications of Correia.  Specifically, the examiner did not address whether the range-of-motion testing was conducted on active or passive motion and weight-bearing or nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  Therefore, an additional examination is necessary under 38 C.F.R. § 3.159(c)(4).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination, even if not statutorily obligated to, it must provide an adequate one, else, notify the claimant why one cannot or will not be provided.).

Furthermore, during her June 2011 Travel Board hearing, the Veteran testified that she had periods when she was completely bedridden and estimated these incapacitating episodes occurred on average about six times per month.  The September 2013 VA examiner did not comment on the Veteran's report of incapacitating episodes.  See June 2011 Board Hearing Transcript at 8-10.  So, on remand, the examiner must address the Veteran's lay statements provided during the course of the appeal, including during her hearing, but also recognizing that, according to 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1), an incapacitating episode means bedrest must have been prescribed by a physician.

Regarding the Veteran's derivative TDIU claim, a review of the evidence reflects that further development also is needed before adjudicating this other claim.  Specifically, the Board's April 2016 remand instructions requested the RO or Appeals Management Center (AMC) to obtain a "retrospective" medical opinion addressing the level of functional impairment caused by the Veteran's service-connected disabilities prior to October 3, 2013.  See Chotta v. Peake, 22 Vet. App. 80 (noting the duty to assist may include developing medical evidence through a retrospective medical evaluation when there is a lack of medical evidence for the time period being rated).  That said, in a claim for a TDIU the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2  (2013)."). 

It is currently the Veteran Benefits Administration's (VBA's) policy that:

If the facts of the case require VA to examine the Veteran [as part of his or her TDIU claim], do not ask the examiner to opine as to whether or not the Veteran is unemployable due to his or her  service-connected disabilities.  The responsibility for this decision rests solely with the rating activity.  VA should request that the examiner comment instead on the functional impairment caused solely by the service-connected disabilities.

VBA Fast Letter 13-13 (Jun. 17, 2013) (citations omitted) (emphasis added).  While Fast Letters are not binding on the Board, the information contained therein is consistent with case law, as discussed above.  Floore, 26 Vet. App. at 381.

Following the prior remand, a medical opinion was to be provided in August 2016.  But the VA examiner indicated that she was unable to provide the requested opinion without resorting to mere speculation, because she did not "have sufficient evidence to gather based on [service treatment records] or civilian medical records prior to that time."  A precedent case admonished the Board for relying on medical opinions that similarly were unable to establish the required linkage between the Veteran's service and the currently-claimed disability, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

The Jones Court acknowledged that an "examination is not inadequate merely because the examiner states he or she cannot reach a conclusion without resort to speculation."  Jones, 23 Vet. App. at 391.  The Court also found that "VA is not bound to proceed through multiple iterations of medical opinions until it declares that no further examinations would assist the claimant[,]" which, in the Court's view, was "inherent in a finding that the duty to assist has been fulfilled."  Id.  The Court in Jones explained that the duty to assist, rather, requires VA to obtain all relevant information that may reasonably be obtained before the Board may rely on a VA medical examiner's opinion to deny a claim and enumerates the steps under which the duty to assist may apply.  Id., at 388.  The Court first found that the duty to assist applies when "an examiner specifically identifies additional information that would facilitate a more conclusive opinion."  The Court then found that "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id., at 389.

The Court in Jones went on to point out that, while an opinion that diagnosis or etiology was not possible without resorting to speculation was just as much a medical conclusion as a firm diagnosis or a conclusive opinion, a bald statement that it would be speculative to render an opinion as to etiology or diagnosis was ambiguous and, thus, it must be clear that the examiner has considered "all procurable and assembled data," by obtaining all relevant tests and records that might reasonably illuminate the medical analysis.  Id., at 390.

Here, the Board finds that a retrospective medical opinion is still needed concerning the Veteran's functional impairment in regards to sedentary employment prior to October 3, 2013.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (explaining that claimants are entitled, as a matter of law, to compliance with remand directives).

The Board also sees that previously, in June 2016, the Veteran was asked to complete and return an official TDIU application (VA Form 21-8940) so that VA could fully develop her TDIU claim.  But, inexplicably, she did not submit a completed copy of this form.  In pursuing a claim, a claimant has a responsibility to cooperate in developing all facts pertinent to the claim; that is to say, VA's duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  If she wishes help in developing her claim, she cannot passively wait for it in circumstances where she may or should have information that is essential in obtaining evidence.  Id.  She therefore is being given another opportunity to complete and submit this form.

Lastly, while on remand, the AOJ should also attempt to obtain the Veteran's updated medical records.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Contact the appropriate VA Medical Center(s) and obtain all pertinent VA treatment records from January 2013 to the present.  Also ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records regarding treatment of her lumbar spine disability.  All efforts to obtain these records must be documented in the claims file and the Veteran appropriately notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).


2.  After receiving all additional records, schedule the Veteran for another VA compensation examination reassessing the severity of her service-connected lumbar spine disability.  Her claims file, including a complete copy of this remand, must be made available to the examiner for review in conjunction with the examination.  All pertinent symptoms and findings must be reported.

(a)  The examiner is specifically asked to conduct any indicated diagnostic tests that are deemed necessary for an accurate assessment, to include providing the range of motion of the Veteran's lumbar spine and commenting on the degree of functional loss due to such factors as pain on motion, weakened movement, premature or excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.

This information must be derived from testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examination report must confirm that all such testing has been done and reflect the results of the testing.  If the examiner is unable to perform the required testing or concludes the testing is unnecessary, he or she must clearly explain why that is so.

(b)  The examiner must also indicate whether the Veteran has had any incapacitating episodes during the past 12 months, and, if so, the number of episodes and the duration of them.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.

(c)  The examiner should determine whether the Veteran has any associated neurological manifestations, including in relation to the already service-connected left lower extremity radiculopathy affecting the sciatic nerve or any bowel or bladder dysfunction.  If so, then the nature and severity of these neurological manifestations must be described in detail.

The examiner must provide complete rationale for all opinions given.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he/she cannot respond will not suffice.

3.  Ensure the examination report is responsive to the applicable rating criteria.  If it is not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. §4.2.

4.  Again request that the Veteran complete and return VA Form 21-8940, in other words a TDIU application, providing her employment history with salary information and average hours worked, etc., from June 16, 2008 to October 3, 2013.

5.  With the benefit of this additional information provided on VA Form 21-8940, obtain a "retrospective" medical opinion addressing the Veteran's functional limitations in the workplace prior to October 3, 2013.  Specifically, the examiner is asked to comment on the functional impairment resulting from all of the Veteran's service-connected disabilities with regards to sedentary employment.

A medical, educational, and employment history should be taken.  The Veteran's age and effects of non-service-connected disabilities cannot be factors for consideration in making the determination; however, the effects of treatments and medications used to treat the service-connected disabilities should be considered in the opinion.

The examiner must provide a complete rationale for any opinion given.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why.  In other words, merely saying he/she cannot respond will not suffice.

6.  Ensure the TDIU examination and opinion provide the level of information needed to adjudicate this claim.  If not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. §4.2.


7.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, or are not granted to the Veteran's satisfaction, send her and her representative an appropriate Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

